Exhibit 10.32

INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”) is made as of _____________,
2015 by and between Endo Health Solutions Inc., a Delaware corporation (“EHSI”),
and ______________ (“Indemnitee”). This Agreement supersedes and replaces any
and all previous agreements between EHSI and Indemnitee covering the subject
matter of this Agreement.
RECITALS
WHEREAS, it is essential to Endo International plc, a public limited company
incorporated in Ireland and the ultimate parent of EHSI (the “Company”), to
retain and attract as directors and officers the most capable persons available;
WHEREAS, capable persons have become more reluctant to serve publicly-held
corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the Company;
WHEREAS, Indemnitee is a director of the Company’s Board of Directors (the
“Board”) and/or an officer of the Company;
WHEREAS, both EHSI and Indemnitee recognize the increased risk of litigation and
other claims being asserted against directors and officers of publicly-held
corporations in today’s environment and the need for substantial protection
against personal liability in order to enhance Indemnitee’s continued service to
the Company in an effective manner;
WHEREAS, the Company has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Company, and that the Company therefore should seek to assure
such persons that indemnification and insurance coverage will be available in
the future;
WHEREAS, the Company’s Memorandum and Articles of Association (collectively, the
“Charter Documents”) require the Company to indemnify its directors and officers
to the extent provided therein, and Indemnitee serves as a director and/or
officer of the Company, in part, in reliance on such provisions in the Charter
Documents;
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the Charter
Documents, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by the Charter Documents and available to directors
under the laws of the State of Delaware will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of the
applicable provisions of the Charter Documents or any change in the composition
of the governing bodies of the Company or any acquisition transaction relating
to the Company), the Company wishes EHSI to provide in this Agreement for the
indemnification of and the advancing of Expenses (as defined below) to
Indemnitee to the fullest extent (whether partial or complete) permitted by the

1

--------------------------------------------------------------------------------



laws of the State of Delaware and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the directors’ and officers’ liability insurance policy of the Company; and
WHEREAS, the indirect parent of EHSI, Endo Designated Activity Company, a
private limited company incorporated in Ireland, has directed EHSI to enter into
this Agreement.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and of Indemnitee continuing to serve the Company, EHSI and Indemnitee
do hereby covenant and agree as follows:
Section 1.Definitions. As used in this Agreement:
(a)    “Corporate Status” shall mean the status of a person who is or was a
director, officer, employee, trustee, agent or fiduciary of the Company or of
any other corporation, limited liability company, partnership or joint venture,
trust, employee benefit plan or other enterprise which such person is or was
serving at the request of the Company.
(b)    “Change in Control” shall be deemed to occur if and when: (i) any person
(including as such term is used in Sections 13(d) and 14(d)(2) of the 1934 Act
(as defined below)) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act (as defined below)), directly or indirectly, of
securities representing 25% or more of the combined voting power of the
Company’s then outstanding securities (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, a corporation owned directly or indirectly
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company, or any Person who becomes such a
beneficial owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or (iii) the Company’s
shareholders approve a business combination other than a business combination,
(A) which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (B) effected to implement a recapitalization of
the Company (or similar transaction) in which no person is or becomes the
“beneficial owner,” directly or indirectly, of securities representing 25% or
more of the combined voting power of the Company’s then outstanding securities
(not including in the securities beneficially owned by such person any
securities acquired directly from the Company); or (iv) the Company’s
shareholders approve a sale or disposition of all or substantially all of the
Company’s assets (in one transaction or a series of transactions) or a plan or
partial or complete liquidation, other than a sale or disposition by the Company
of all or

2

--------------------------------------------------------------------------------



substantially all of the Company’s assets to an entity at least 75% of the
combined voting power of the voting securities of which are owned by persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or disposition. “1934 Act” means the Securities and Exchange
Act of 1934, as amended, including the rules and regulations promulgated
thereunder.
(c)    “Disinterested Director” shall mean a director of the Company who is not
and was not a party to the Proceeding (as defined below) in respect of which
indemnification is sought by Indemnitee.
(d)    “Enterprise” shall mean the Company and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, employee, trustee, agent or fiduciary.
(e)    “Expenses” shall mean all expenses and liabilities, including judgments,
fines, penalties, interest, amounts paid in settlement with the approval of the
Company, reasonable attorneys’ fees, retainers, court costs, transcript costs,
fees of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, any federal,
state, local, foreign or other taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, penalties arising
from breaches of Part 4 of Title I of ERISA and related taxes under the United
States Internal Revenue Code of 1986, as amended, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding. Expenses also
shall include (i) Expenses incurred in connection with any appeal resulting from
any Proceeding, including without limitation the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent, and (ii) Expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise. The parties agree that for the purposes
of any advancement of Expenses for which Indemnitee has made written demand to
the Company in accordance with this Agreement, all Expenses included in such
demand that are certified by affidavit of Indemnitee’s counsel as being
reasonable shall be presumed conclusively to be reasonable.
(f)    “Independent Counsel” shall mean a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past three (3) years has been, retained to represent: (i) the Company,
EHSI or Indemnitee in any matter material to either such party (other than with
respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Company, EHSI or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement. EHSI agrees to pay the reasonable fees and

3

--------------------------------------------------------------------------------



expenses of the Independent Counsel and to fully indemnify such counsel against
any and all expenses, claims, liabilities and damages arising out of or relating
to this Agreement or its engagement pursuant hereto.
(g)    “Proceeding” shall mean any threatened, asserted, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative legislative, or
investigative (formal or informal) nature, including any appeal therefrom, in
which Indemnitee was, is or will be involved as a party, potential party,
non-party witness or otherwise by reason of the fact that Indemnitee is or was a
director, officer, employee, trustee, agent or fiduciary of an Enterprise, or by
reason of anything done or not done by Indemnitee in any such capacity, by
reason of any action taken by him/her or of any action on his/her part while
acting pursuant to his/her Corporate Status, in each case whether or not serving
in such capacity at the time any liability or Expense is incurred for which
indemnification, reimbursement, or advancement of Expenses can be provided under
this Agreement. If Indemnitee reasonably believes in good faith that a given
situation may lead to or culminate in the institution of a Proceeding, such
situation shall be considered a Proceeding under this paragraph.
(h)    “Reviewing Party” shall mean any appropriate person or body consisting of
a member or members of the Board or any other person or body appointed by the
Board who is not a party to the particular Proceeding for which Indemnitee is
seeking indemnification, or Independent Counsel.
Section 2.Indemnity in Third-Party Proceedings. EHSI shall indemnify Indemnitee
in accordance with the provisions of this Section 2 if Indemnitee was, is, or is
threatened to be made, a party to, a witness or other participant in any
Proceeding, other than a Proceeding by or in the right of the Company to procure
a judgment in its favor. Pursuant to this Section 2, Indemnitee shall be
indemnified to the fullest extent permitted by the laws of the State of
Delaware, as soon as practicable but in any event no later than thirty (30) days
after written demand is presented to the Company, against all Expenses
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses) actually and reasonably incurred
by Indemnitee or on his/her behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he/she reasonably believed to be in or not opposed to the best interests
of the Company and, in the case of a criminal proceeding had no reasonable cause
to believe that his/her conduct was unlawful. No change in applicable law shall
have the effect of reducing the benefits available to Indemnitee hereunder.
Section 3.Indemnity in Proceedings by or in the Right of the Company. EHSI shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee was, is, or is threatened to be made, a party to, a witness or other
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 3, Indemnitee shall be
indemnified to the fullest extent permitted by the laws of the State of
Delaware, as soon as practicable but in any event no later than thirty (30) days
after written

4

--------------------------------------------------------------------------------



demand is presented to the Company, against all Expenses actually and reasonably
incurred by him/her or on his/her behalf in connection with such Proceeding or
any claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he/she reasonably believed to be in or not opposed to the best interests
of the Company. No indemnification for Expenses shall be made under this Section
3 in respect of any claim, issue or matter as to which Indemnitee shall have
been finally adjudged by a court to be liable to the Company, unless and only to
the extent that the Delaware Court of Chancery or any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is entitled to indemnification. No change in applicable law shall
have the effect of reducing the benefits available to Indemnitee hereunder.
Section 4.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by the laws of the State of Delaware and to the extent
that Indemnitee is a party to (or a participant in) and is successful, on the
merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, EHSI shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him/her in connection therewith. If
Indemnitee is entitled under any provision of this Agreement to indemnification
by EHSI for some or a portion of the Expenses, EHSI shall indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled. For purposes of this
Section 4 and without limitation, the termination of any claim, issue or matter
in such a Proceeding by dismissal, with or without prejudice, shall be deemed to
be a successful result as to such claim, issue or matter.
Section 5.Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by the laws of the
State of Delaware and to the extent that Indemnitee is, by reason of his/her
Corporate Status, a witness or otherwise asked to participate in any Proceeding
to which Indemnitee is not a party, he/she shall be indemnified against all
Expenses actually and reasonably incurred by him/her or on his/her behalf in
connection therewith.
Section 6.Exclusions. Notwithstanding any provision in this Agreement, EHSI
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:
(a)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision in the Charter
Documents, except with respect to any excess beyond the amount paid under any
insurance policy or other indemnity provision. In the event that such actual
payment is made under any insurance policy or indemnity provision after EHSI has
made an indemnity payment under this Agreement, Indemnitee shall promptly
reimburse EHSI for such indemnity in the amount of such payment; or
(b)    for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the 1934 Act or similar provisions of state statutory law or
common law, or (ii) any reimbursement of the Company by Indemnitee of any bonus
or other incentive-based or equity-

5

--------------------------------------------------------------------------------



based compensation or of any profits realized by Indemnitee from the sale of
securities of the Company, as required in each case under the 1934 Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act); or
(c)    in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, (ii) the
Proceeding is for enforcement of this Agreement (to the extent that Indemnitee
prevails), or (iii) EHSI provides the indemnification, in its sole discretion,
pursuant to the powers vested in EHSI under the laws of the State of Delaware;
or
(d)    for which the Reviewing Party shall have determined (in a written
opinion, in any case in which the Independent Counsel is involved) that
Indemnitee would not be permitted to be indemnified under the laws of the State
of Delaware; provided, however, Indemnitee shall have the right to commence
litigation in any court in the States of Pennsylvania or Delaware having subject
matter jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
thereof, and EHSI hereby consents to service of process and to appear in any
such proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on EHSI and Indemnitee. If Indemnitee commences legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee should be indemnified under the laws of the State of Delaware, any
determination made by the Reviewing Party that Indemnitee is not entitled to be
indemnified under the laws of the State of Delaware shall not be binding until a
final judicial determination is made (as to which all rights of appeal therefrom
have been exhausted or lapsed) that Indemnitee is not entitled to be so
indemnified under the laws of the State of Delaware.
Section 7.Advances of Expenses.
(a)    Notwithstanding any provision of this Agreement to the contrary, EHSI
shall advance or reimburse, to the extent not prohibited by law, the Expenses
incurred by Indemnitee in connection with any Proceeding (or any part of any
Proceeding) (“Advances”). Advances shall be made within twenty-one (21) days
after the receipt by the Company of a statement or statements requesting such
Advances from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall also include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the Advances claimed. This Section 7 shall

6

--------------------------------------------------------------------------------



not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to Section 6.
(b)    The obligation of EHSI to make an advancement of Expenses pursuant to
Section 7(a) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, EHSI shall be entitled to be reimbursed by
Indemnitee (who hereby agrees to reimburse EHSI) for all such amounts paid;
provided, however, that if Indemnitee has commenced or thereafter commences
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under the laws of the State of Delaware,
any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under the laws of the State of Delaware shall not be
binding and Indemnitee shall not be required to reimburse EHSI for any Advance
until a final judicial determination is made with respect thereto (as to which
all rights of appeal therefrom have been exhausted or lapsed). Indemnitee’s
undertaking to repay such Advances shall be unsecured and interest-free.
Section 8.Procedure for Notification and Defense of Claim.
(a)    Indemnitee shall notify the Company in writing of any matter with respect
to which Indemnitee intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of any written notice, summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses covered under this
Agreement. The written notification to the Company shall include a description
of the nature of the Proceeding, the facts underlying the Proceeding, and
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The failure by Indemnitee to notify the Company
hereunder will not relieve EHSI from any liability which it may have to
Indemnitee hereunder or otherwise than under this Agreement, and any delay in so
notifying the Company shall not constitute a waiver by Indemnitee of any rights
under this Agreement. The Secretary of the Company shall, promptly upon receipt
of such a request for indemnification, advise the Board and EHSI in writing that
Indemnitee has requested indemnification.
(b)    The Company and EHSI will be entitled to participate in the Proceeding at
its own expense.
Section 9.Procedure Upon Application for Indemnification.
(a)    Upon written request by Indemnitee for indemnification pursuant to
Section 8(a), a determination with respect to Indemnitee’s entitlement thereto
shall be made by the Reviewing Party, who shall be: (i) if a Change in Control
(other than a Change in Control which has been approved by a majority of the
Board who were directors immediately prior to such Change in Control) shall have
occurred, Independent Counsel, retained pursuant to Section 9(c); or (ii) if a
Change in Control shall not have occurred, (A) selected by a majority vote of
the

7

--------------------------------------------------------------------------------



Disinterested Directors, even though less than a quorum of the Board, or (B) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, Independent Counsel, retained by the Company and EHSI (who shall make
such determination in the form of a written opinion to the Board, a copy of
which shall be delivered to Indemnitee). Indemnitee shall cooperate with the
Reviewing Party, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Reviewing Party shall be borne by EHSI
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification).
(b)    In the event that Independent Counsel is retained by the Company and EHSI
pursuant to Section 9(a), written notice of the selection shall be provided
promptly to Indemnitee. Upon the due commencement of any judicial proceeding
pursuant to Section 11(a) of this Agreement, legal counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).
(c)    EHSI agrees that if there is a Change in Control of the Company (other
than a Change in Control which has been approved by a majority of the Board who
were directors immediately prior to such Change in Control) then with respect to
all matters thereafter arising concerning the rights of Indemnitee to indemnity
payments and Advances under this Agreement or any other agreement or the Charter
Documents now or hereafter in effect relating to any Proceeding, EHSI shall seek
legal advice only from Independent Counsel selected by Indemnitee and approved
by the Company (which approval shall not be unreasonably withheld). Such
Independent Counsel, among other things, shall render its written opinion to the
Company, EHSI and Indemnitee as to whether and to what extent Indemnitee would
be permitted to be indemnified under the laws of the State of Delaware. EHSI
agrees to pay the reasonable fees of the Independent Counsel and to indemnify
fully such Independent Counsel against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.
Section 10.Presumptions and Effect of Certain Proceedings.
(a)    In making a determination with respect to entitlement to indemnification
hereunder, the Reviewing Party shall, to the fullest extent not prohibited by
the laws of the State of Delaware, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 8(a) of this Agreement, and EHSI
shall, to the fullest extent not prohibited by the laws of the State of
Delaware, have the burden of proof to overcome that presumption in connection
with the making by any person, persons or entity of any determination contrary
to that presumption.
(b)    Subject to Section 11(d), if the Reviewing Party shall not have made a
determination within sixty (60) days after receipt by the Company of the request
thereof, the requisite determination of entitlement to indemnification shall, to
the fullest extent not prohibited by the laws of the State of Delaware, be
deemed to have been made and Indemnitee shall be

8

--------------------------------------------------------------------------------



entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under the laws of
the State of Delaware; provided, however, that such 60-day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of this Section
10(b) shall not apply if the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 9(a) of this Agreement.
(c)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not meet any particular standard of
conduct, act in good faith and in a manner which he/she reasonably believed to
be in or not opposed to the best interests of the Company or, with respect to
any criminal Proceeding, that Indemnitee had reasonable cause to believe that
his/her conduct was unlawful.
(d)    Actions of Others. The knowledge and/or actions, or failure to act, of
any director, officer, employee, trustee, agent or fiduciary of the Enterprise
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.
Section 11.Remedies of Indemnitee.
(a)    Subject to Section 11(d), in the event that (i) the advancement of
Expenses is not timely made pursuant to Section 7 of this Agreement, (ii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 9(a) of this Agreement within ninety (90) days after receipt by the
Company of the request for indemnification, (iii) the payment of indemnification
is not made pursuant to Section 2 or 3 within thirty (30) days after receipt by
the Company of a written request thereof, or (iv) EHSI or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or Proceeding designed to deny, or
to recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by a court
of his/her entitlement to such indemnification or advancement of Expenses.
(b)    Any judicial proceeding commenced pursuant to this Section 11 shall be
conducted in all respects as a de novo trial on the merits and EHSI shall have
the burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses.
(c)    If a determination shall have been made that Indemnitee is entitled to
indemnification, EHSI shall be bound by such determination in any judicial
proceeding commenced pursuant to this Section 11, absent (i) a misstatement by
Indemnitee of a material

9

--------------------------------------------------------------------------------



fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law.
(d)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.
Section 12.Non-exclusivity; Insurance; Subrogation; Other Payments.
(a)    The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Charter
Documents, any agreement, a vote of stockholders or a resolution of the Board,
or otherwise. To the extent that a change in the laws of the State of Delaware,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Charter
Documents and this Agreement, it is the intent of the parties hereto that
Indemnitee shall, by this Agreement, enjoy the greater benefits so afforded by
such change. To the extent that there is a conflict or inconsistency between the
terms of this Agreement and the Charter Documents, it is the intent of the
parties hereto that Indemnitee shall enjoy the greater benefits regardless of
whether contained herein or in the Charter Documents. No amendment or alteration
of the Charter Documents or any other agreement shall adversely affect the
rights provided to Indemnitee under this Agreement.
(b)    To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Enterprise, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of such claim or of the
commencement of a Proceeding, as the case may be, to the insurers in accordance
with the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.
(c)    In the event of any payment under this Agreement, EHSI shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable EHSI to bring suit to enforce such rights. EHSI shall pay or reimburse
all expenses actually and reasonably incurred by Indemnitee in connection with
such subrogation.
(d)    EHSI’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee, trustee, agent or fiduciary of any Enterprise shall be
reduced by any amount Indemnitee has

10

--------------------------------------------------------------------------------



actually received as indemnification or advancement of Expenses from such other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of Expenses
from such other corporation, limited liability company, partnership, joint
venture, trust or other enterprise.
Section 13.Actions of the Company. To the extent that this Agreement
contemplates actions to be taken by the Company or EHSI, any officer engaging in
such actions shall not be a party to the Proceeding in respect of which
indemnification is sought.
Section 14.Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director or an officer of the Company or in
other Corporate Status due to service as a director or an officer of the Company
or (b) one (1) year after the final termination of any Proceeding then pending
in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 11 of this Agreement relating thereto. This Agreement shall
be binding upon EHSI and its successors and assigns, and EHSI agrees to assign
this Agreement to any purchaser of substantially all of the assets and to secure
the agreement of such purchaser to assume this Agreement. This Agreement shall
inure to the benefit of Indemnitee and his/her heirs, executors and
administrators.
Section 15.Reliance as Safe Harbor. Indemnitee shall be entitled to
indemnification for any action or omission to act undertaken (a) in good faith
reliance upon the records of the Company, including its financial statements, or
upon information, opinions, reports or statements furnished to Indemnitee by the
officers or employees of the Company or any of its subsidiaries in the course of
their duties, or by committees of the Board, or by any other person as to
matters Indemnitee reasonably believes are within such other person’s
professional or expert competence, or (b) on behalf of the Company in
furtherance of the interests of the Company in good faith in reliance upon, and
in accordance with, the advice of legal counsel or accountants, provided such
legal counsel or accountants were selected with reasonable care by or on behalf
of the Company. In addition, the knowledge and/or actions, or failures to act,
of any director, officer, agent or employee of the Company shall not be imputed
to Indemnitee for purposes of determining the right to indemnity hereunder.
Section 16.Severability. If any provision or provisions of this Agreement shall
be held to be invalid, void, illegal or otherwise unenforceable for any reason
whatsoever, by a court of competent jurisdiction: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal, void or otherwise unenforceable) shall not in any way be
affected or impaired thereby and shall remain enforceable to the fullest extent
permitted by law; (b) such provision or provisions shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested thereby.

11

--------------------------------------------------------------------------------



Section 17.Merger. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Charter
Documents and the laws of the State of Delaware, and shall not be deemed a
substitute thereof, nor to diminish or abrogate any rights of Indemnitee
thereunder.
Section 18.Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver. In the event
EHSI or any of its subsidiaries enters into an indemnification agreement with
another director, officer, employee, trustee, agent or fiduciary of the Company
or any of its subsidiaries containing a term or terms more favorable to
Indemnitee than the terms contained herein (as determined by Indemnitee),
Indemnitee shall be afforded the benefit of such more favorable term or terms
and such more favorable term or terms shall be deemed incorporated by reference
herein as if set forth in full herein. As promptly as practicable following the
execution by EHSI or the relevant subsidiary of each indemnity agreement with
any such other director, officer, employee, trustee, agent or fiduciary (i) EHSI
shall send a copy of the indemnity agreement to Indemnitee, and (ii) if
requested by Indemnitee, EHSI shall prepare, execute and deliver to Indemnitee
an amendment to this Agreement containing such more favorable term or terms.
Section 19.Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail, with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received, for each party, at the
address indicated on the signature page of this Agreement, or at such other
address as each party shall provide to the other party.
Section 20.Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws and/or rules. EHSI and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement may be brought in the Chancery Court of the State
of Delaware (the “Delaware Court”), or in any other state or federal court in
the United States of America with subject matter and personal jurisdiction, but
not in any court in any other country, (ii) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court, and (iii) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

12

--------------------------------------------------------------------------------



Section 21.Period of Limitations. No legal action shall be brought and no cause
of action shall be asserted by or in the right of EHSI against Indemnitee,
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two (2) years from the date of accrual of such cause of
action, and any claim or cause of action of EHSI shall be extinguished and
deemed released unless asserted by the timely filing of a legal action within
such two-year period; provided, however, that if any shorter period of
limitations is otherwise applicable to any such cause of action such shorter
period shall govern.
Section 22.Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.
Section 23.Headings. The headings contained in this Agreement are inserted for
convenience only and shall not be deemed to affect construction of this
Agreement.



13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
ENDO HEALTH SOLUTIONS INC.
INDEMNITEE
By:




/s/Matthew J. Maletta






_____________________________
Name: Matthew J. Maletta
Name:
Title: EVP, CLO & Secretary
Title: Director
Address: 1400 Atwater Drive
Address:
Malvern, PA 19355
 




14